DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-26 remain pending, and are rejected. 
Claims 27-28 remain pending, and are non-elected.


Response to Arguments
Applicant’s arguments filed on 3/1/2021 with regard to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 3/1/2021 with regard to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are directed to more than just determining accessory products for a product selected by a user, such as the step of determining an anchor product category of the anchor product, and provides a practical application. Further arguments are made that the instant claims provide an improvement to electronic interfaces and computing devices, citing paragraph [0032] of the specification.
Examiner respectfully disagrees. The goal of the claims is to determine an accessory product to recommend for the anchor product selected by the user. The steps that were recited as not being a part 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 3/1/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are not persuasive.
Notably, the Applicant argues that Vailaya does not teach the step of determining a plurality of accessory products from a list of manually entered product relationships, and that there was an agreement that the amendments overcame the rejection under 35 U.S.C. 103 in the interview summary portion of the arguments.
Examine respectfully disagrees. Vailaya discloses groupings of accessory types for an item and indicating that they are compatible with a product. A grouping is functionally similar to the list as used in the claims, and the relationships are input manually, which are then used to recommend the accessory products. Furthermore, there was no agreement in overcoming the prior art rejection in the interview, and the Examiner had made suggestions for subject matter that could potentially overcome the currently cited prior art.
In view of the above, the rejection under 35 U.S.C. 103 has been maintained below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-26 are directed to a method, which is a process. Therefore, claims 1-26 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets forth the following limitations reciting the abstract idea of determining accessory products for a product selected by a user:
receiving a selection of an anchor product;
determining an accessory product related to the anchor product;
sending information about the accessory product and the anchor product;
determining an anchor product category of the anchor product;
determining a plurality of other anchor products that are in the anchor product category, wherein the anchor product is not one of the plurality of other anchor products;
determining, based on the plurality of other anchor products, a plurality of accessory products from a list of manually entered anchor-accessory product relationships that are recommended for the plurality of other anchor products; and
selecting the accessory product to recommend for the anchor product from the plurality of accessory products.


Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 8 does recite additional elements, such as:
electronic device;
electronic user interface;
Taken individually and as a whole, claim 8 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Claims 1-26 recite a method, but do not recite any structure or machinery to perform the steps of the method. There is no involvement of technology in the performance of the claims. A computing device is recited, but there is no disclosure of any technology performing the method. Additionally, the computing device is not actively used in the claims, and is not described in the specification as anything other than a general purpose computing system, including devices such as desktop computers, laptops, smartphones, etc. (specification: [0149]). As such, the claims are 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Because there is no recitation of involvement of technology, the claims cannot provide significantly more than the abstract idea. Therefore, the claims are wholly directed to a judicial exception, and are not eligible for patenting.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 11-12, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable by Bhosle (US 20160071187 A1) in view of Borgmeyer (US 20170046692 A1), and in further view of Vailaya (US 20110302167 A1).

Regarding Claim 1: Bhosle discloses a method comprising:
receiving, from a user electronic device, a selection of an anchor product through an electronic user interface; Bhosle discloses the user selecting an item on the electronic marketplace (Bhosle: [0127-0128]; see also: [0133]).
determining an accessory product related to the anchor product; Bhosle discloses identifying complementary items based on the selected item (Bhosle: [0128]; see also: [0137]; [0149]; Fig. 13, #1304).
sending, to the user electronic device, information about the accessory product and the anchor product to display together on the electronic user interface; Bhosle discloses displaying the one or more complementary items along with the selected item (Bhosle: [0139]; see also: [0046-0048]; Fig. 5, #506,508,524; Fig. 14, #1414).
selecting the accessory product of recommend for the anchor product from the plurality of accessory products. Bhosle discloses ranking the complementary items and listing the top ranked items (Bhosle: [0138-0139]; see also: [0113]).

Bhosle does not explicitly teach a method comprising:
determining an anchor product category of the anchor product;
determining a plurality of other anchor products that are in the anchor product category, wherein the anchor product is not one of the plurality of other anchor products;
determining, based on the plurality of other anchor products, a plurality of accessory products from a list of manually entered anchor-accessory product relationships that are recommended for the plurality of other anchor products;
Notably, however, Bhosle does disclose filtering items by categories (Bhosle: [0112]).
To that accord, Borgmeyer does teach a method comprising:
determining an anchor product category of the anchor product; Borgmeyer teaches determining the category of the target product (Borgmeyer: [0039]).
determining a plurality of other anchor products that are in the anchor product category, wherein the anchor product is not one of the plurality of other anchor products; Borgmeyer teaches determining similar products in the same category as the target product, which would be other products as the target product is used to determine a category for similar products (Borgmeyer: [0039]; see also: claim 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining of an anchor product category and determining other anchor 

Bhosle in view of Borgmeyer does not explicitly teach determining, based on the plurality of other anchor products, a plurality of accessory products from a list of manually entered anchor-accessory product relationships that are recommended for the plurality of other anchor products; Notably, however, Bhosle does disclose identifying the complementary items based on an item selected by the user (Bhosle: [0128]).
To that accord, Vailaya does teach determining, based on the plurality of other anchor products, a plurality of accessory products from a list of manually entered anchor-accessory product relationships that are recommended for the plurality of other anchor products; Vailaya teaches determining accessory products are compatible with a primary product from manual user input indicating compatibility, and from groupings of products that have been manually input as being compatible (Vailaya: [0036]; see also: [0276]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the list of manually entered product relationships to the invention of Bhosle. One of ordinary skill in the art would have been motivated to do so in order to better define the relationships between items (Vailaya: [0223]).

Regarding Claim 2: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 1 above.
Bhosle further discloses sending, to the user electronic device for display on the electronic user interface, a graphical control element with which the user is able to purchase the anchor product and the accessory product. Bhosle discloses a proceed-to-checkout button to enable a page to process payments for the selected items (Bhosle: [0053]; see also: [0107]).

Regarding Claim 3: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 2 above.
Bhosle further discloses a method comprising:
receiving a selection of the graphical control element from the user electronic device; Bhosle discloses an add-to-cart button that the user can select (Bhosle: [0043]; see also: [0053]; [0057]; [0128]; [0134]).
adding the anchor product and the accessory product to the user’s cart in response to the received selection. Bhosle discloses the add-to-cart button adding the items to the user’s cart (Bhosle: [0043]; see also: [0053]; [0057]; [0128]; [0134]).

Regarding Claim 4: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 1 above.
Bhosle further discloses wherein the anchor product does not have an associated accessory product relationship in the list of manually entered anchor-accessory product relationships. Bhosle discloses when a selected item is not designated as a complementary candidate and does not have complementary items that may be offered to a user (Bhosle: [0136]).

Regarding Claim 5: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 1 above.
Bhosle further discloses wherein a utility of the anchor product is greater when used in combination with the accessory product. Bhosle discloses items that up-sell the selected item that is complementary to the selected item (Bhosle: [0136]).

Regarding Claim 9: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 1 above.
Bhosle further discloses wherein selecting the accessory product to recommend for the anchor product from the plurality of accessory products further comprises determining which of the plurality of accessory products has been co-purchased with the anchor product a highest number of times. Bhosle 

Regarding Claim 11: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 1 above.
Bhosle further discloses wherein selecting the accessory product to recommend for the anchor product from the plurality of accessory products further comprises determining that the accessory product and the anchor product have at least one compatible attribute. Bhosle discloses mapping an item to common items by their attributes to identify corresponding items in the catalog (Bhosle: [0079]; see also: [0137]).

Regarding Claim 12: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 11 above.
Bhosle in view of Borgmeyer does not explicitly teach wherein determining that the accessory product and the anchor product have at least one compatible attribute comprises performing text mining on product names or descriptions of the accessory product and the anchor product to determine the at least one compatible attribute. Notably, however, Bhosle does disclose mapping items to common items by their attributes (Bhosle: [0079]).
To that accord, Vailaya does teach wherein determining that the accessory product and the anchor product have at least one compatible attribute comprises performing text mining on product names or descriptions of the accessory product and the anchor product to determine the at least one compatible attribute. Vailaya teaches analyzing the text of the descriptions and title of the primary and accessory products to determine compatibility (Vailaya: [0036-0038]; see also: [0029-0030]; 70253]; [0268-0273]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the text mining to determine a compatible attribute to the invention of Bhosle. 

Regarding Claim 17: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 1 above.
Bhosle further discloses determining a plurality of potential accessory products; Bhosle discloses identifying complementary items based on the selected item (Bhosle: [0128]; see also: [0137]; [0149]; Fig. 13, #1304).

Bhosle does not explicitly teach a method comprising:
comparing first text associated with the anchor product to respective second text associated with each of the plurality of potential accessory products;
selecting, based on the comparison of the first text to the second texts, the accessory product to recommend for the anchor product from the plurality of potential accessory products.
Notably, however, Bhosle does disclose mapping items to common items by their attributes (Bhosle: [0079]).
To that accord, Vailaya does teach a method comprising:
comparing first text associated with the anchor product to respective second text associated with each of the plurality of potential accessory products; Vailaya teaches extracting text from descriptions of the primary product and accessory products to make an association between the two products (Vailaya: [0036-0038]; see also: [0029-0030]; [0268-0273]).
selecting, based on the comparison of the first text to the second texts, the accessory product to recommend for the anchor product from the plurality of potential accessory products. Vailaya teaches outputting the list of accessories that have been found to be associated with the primary product to the user (Vailaya: [0036-0038]; see also: [0252-0253]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the comparing of texts to select the products to recommend to the invention of 

Regarding Claim 18: Claim 18 recites substantially similar limitations as claim 2. Therefore, claim 18 is rejected under the same rationale as claim 2 above.

Regarding Claim 19: Claim 19 recites substantially similar limitations as claim 3. Therefore, claim 19 is rejected under the same rationale as claim 3 above.

Regarding Claim 20: Claim 20 recites substantially similar limitations as claim 5. Therefore, claim 20 is rejected under the same rationale as claim 5 above.

Regarding Claim 21: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 17 above.
Bhosle further discloses wherein the first text associated with the anchor product comprises at least one of a name of the anchor product and a description of the anchor product. Examiner notes that Applicant recites at least one of in the claim. Bhosle discloses using item descriptions for detail about the item (Bhosle: [0078]; see also: [0063]).

Regarding Claim 22: Bhosle in view of Borgmeyer, and in further view of Vailaya discloses the limitations of claim 17 above.
Bhosle in view of Borgmeyer does not explicitly teach wherein the respective second text associated with each of the potential accessory products comprises at least one of respective name of the plurality of potential accessory products or respective descriptions of the plurality of potential accessory products. Notably, however, Bhosle does disclose using the description of the items to match items (Bhosle: [0063]).
To that accord, Vailaya does teach wherein the respective second text associated with each of the potential accessory products comprises at least one of respective name of the plurality of potential accessory products or respective descriptions of the plurality of potential accessory products. Examiner notes that Applicant recites at least one of in the claim. Vailaya teaches using the descriptions of the accessory item to determine the compatibility to the primary product (Vailaya: [0030]; see also: [0036]; [0140]; [0147]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the second text being a name or description of the accessory item to the invention of Bhosle. One of ordinary skill in the art would have been motivated to do so in order to generate organized structure for accessory data from minimal descriptions for users (Vailaya: [0027]).

Regarding Claim 23: Claim 23 recites substantially similar limitations as claim 11. Therefore, claim 23 is rejected under the same rationale as claim 11 above.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bhosle (US 20160071187 A1), Borgmeyer (US 20170046692 A1), and Vailaya (US 20110302167 A1), in view of Zimmerman (US 20030160770 A1).

Regarding Claim 6: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein selecting the accessory product to recommend for the anchor product from the plurality of accessory products further comprises determining that one of the plurality of accessory products been recommended for at least:
a predetermined number of products in the anchor product category in the list of manually entered anchor-accessory product relationships; or
a predetermined percentage of products in the anchor product category in the list of manually entered anchor-accessory product relationships;

To that accord, Zimmerman does teach wherein selecting the accessory product to recommend for the anchor product from the plurality of accessory products further comprises determining that one of the plurality of accessory products been recommended for at least:
a predetermined number of products in the anchor product category in the list of manually entered anchor-accessory product relationships; or
a predetermined percentage of products in the anchor product category in the list of manually entered anchor-accessory product relationships;
Examiner notes that Applicant recites or in the claim. Zimmerman teaches selects items from a list that have a predetermined number of identification within a category (Zimmerman: [0020]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the predetermined number of products in the category to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to provide options similar to those that have been selected by the user in the past (Zimmerman: [0005]).

Regarding Claim 7: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 1 above.
Bhosle does not explicitly teach a method comprising:
determining a plurality of accessory product categories wherein the plurality of accessory products in in at least one of the plurality of accessory product categories; and 
determining a number of instances, for each of the plurality of accessory product categories, in which any of the plurality of accessory products is recommended for the anchor product category in the list of manually entered anchor-accessory product relationships.
Notably, however, Bhosle does disclose being able to filter the items for recommendation by category (Bhosle: [0112]).
determining a plurality of accessory product categories wherein the plurality of accessory products in in at least one of the plurality of accessory product categories; Borgmeyer teaches determining categories of accessory products, such as charging cables, batteries, cases, etc. (Borgmeyer: [0039]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the determining of accessory product categories to the invention of Bhosle. One of ordinary skill in the art would have been motivated to do so in order to provide products that are useful with the target product (Borgmeyer: [0039]).

The combination does not explicitly teach determining a number of instances, for each of the plurality of accessory product categories, in which any of the plurality of accessory products is recommended for the anchor product category in the list of manually entered anchor-accessory product relationships. Notably, however, Bhosle does disclose determining items that are complementary to a selected item (Bhosle: [0137]) and Vailaya does disclose determining accessory products are compatible with a primary product from manual user input indicating compatibility (Vailaya: [0036]).
To that accord, Zimmerman does teach determining a number of instances, for each of the plurality of accessory product categories, in which any of the plurality of accessory products is recommended for the anchor product category in the list of manually entered anchor-accessory product relationships. Zimmerman teaches a predetermined of items within the same category in the list of recommended products (Zimmerman: [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the predetermined number of recommended items to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to provide options similar to those that have been selected by the user in the past (Zimmerman: [0005]).


Regarding Claim 8: The combination of Bhosle, Borgmeyer, and Vailaya, in view of Zimmerman discloses the limitations of claim 7 above.
The combination does not explicitly teach wherein selecting the accessory product to recommend for the anchor product further comprises selecting from one of the plurality of accessory products that is in one of the plurality of accessory product categories that has:
the number of instances above a predetermined number; or
the number of instances as a percentage of a total n umber of products in the anchor product category above a predetermined percentage.
Notably, however, Bhosle does disclose determining items that are complementary to a selected item (Bhosle: [0137]) and Vailaya does disclose determining accessory products are compatible with a primary product from manual user input indicating compatibility (Vailaya: [0036]).
To that accord, Zimmerman does teach wherein selecting the accessory product to recommend for the anchor product further comprises selecting from one of the plurality of accessory products that is in one of the plurality of accessory product categories that has:
the number of instances above a predetermined number; or
the number of instances as a percentage of a total n umber of products in the anchor product category above a predetermined percentage.
Examiner notes that Applicant recites or in the claim. Zimmerman teaches a predetermined of items within the same category in the list of recommended products (Zimmerman: [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the number of instances greater than a predetermined number of recommended items to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to provide options similar to those that have been selected by the user in the past (Zimmerman: [0005]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bhosle (US 20160071187 A1), Borgmeyer (US 20170046692 A1), and Vailaya (US 20110302167 A1), in view of Mamgain (US 9,443,262 B1).

Regarding Claim 10: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 9 above.
Bhosle further discloses determining which of the plurality of accessory products has been co-purchased with the anchor product from co-purchase data comprising records of purchases through a website; Bhosle discloses determining item frequently purchased together from the electronic marketplace (Bhosle: [0056]).

The combination does not explicitly disclose records of purchases in one or more brick-and-mortar stores. 
However, Mamgain does teach records of purchases in one or more brick-and-mortar stores. Mamgain teaches identifying items commonly purchased together from brick-and-mortar stores (Mamgain: col. 5, ln. 27-38; see also: col. 2, ln. 7-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the records of purchase from a brick-and-mortar store to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to increase the likelihood of sale and positive experiences for customer that prefer purchasing certain merchandise from brick-and-mortar stores (Mamgain: col. 1, ln. 18-44).





Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bhosle (US 20160071187 A1), Borgmeyer (US 20170046692 A1), and Vailaya (US 20110302167 A1), in view of Huang (US 20190354609 A1).

Regarding Claim 13: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein selecting the accessory product to recommend for the anchor product from the plurality of accessory products further comprises determining that the accessory product and the anchor product have more compatible attributes than other accessory products of the plurality of accessory products. Notably, however, Bhosle does disclose mapping items to common items by their attributes (Bhosle: [0079]).
To that accord, Huang does teach wherein selecting the accessory product to recommend for the anchor product from the plurality of accessory products further comprises determining that the accessory product and the anchor product have more compatible attributes than other accessory products of the plurality of accessory products. Huang teaches creating a product list that have the greatest number of matching attributes to a user-selected object (Huang: [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting an accessory product with the most compatible attributes to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to ensure the best match of products for the user selected object. (Huang: [0058]).





Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bhosle (US 20160071187 A1), Borgmeyer (US 20170046692 A1), and Vailaya (US 20110302167 A1), in view of Levy (US 20100268661 A1), and in further view of Zimmerman (US 20030160770 A1).

Regarding Claim 14: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 1 above.
The combination does not explicitly teach a method comprising:
determining a plurality of other anchor product categories in addition to the anchor product category; and
determining a number of instances each of the plurality of accessory products are recommended for at least one item in each of the plurality of other anchor product categories.
Notably, however, Bhosle does disclose filtering items by categories (Bhosle: [0112]).
To that accord, Levy does teach determining a plurality of other anchor product categories in addition to the anchor product category; Levy teaches finding related categories to the target item’s category (Levy: [0387]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the determining of a plurality of other anchor product categories to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to determine the top items in each related category of similar items (Levy: [0387]).

The combination in view of Levy does not explicitly teach determining a number of instances each of the plurality of accessory products are recommended for at least one item in each of the plurality of other anchor product categories. Notably, however, Bhosle does disclose determining items that are complementary to a selected item (Bhosle: [0137]) and Levy does disclose determining related categories to a target item’s category (Levy: [0387]).
To that accord, Zimmerman does teach determining a number of instances each of the plurality of accessory products are recommended for at least one item in each of the plurality of other anchor product categories. Zimmerman teaches a number of items within the similar categories in the list of recommended products (Zimmerman: [0020]; see also: [0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining of a number of instances of the products being in a category to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to provide recommendations similar to the user’s preferences (Zimmerman: [0005]).

Regarding Claim 15: The combination of Bhosle, Borgmeyer, and Vailaya, in view of Levy, and in further view of Zimmerman discloses the limitations of claim 14 above.
The combination in view of Levy does not explicitly disclose the number of instances above a predetermined number; or the number of instances as a percentage of a total number of the plurality of other anchor product categories is above a predetermined percentage. Notably, however, Bhosle does disclose determining items that are complementary to a selected item (Bhosle: [0137]) and Vailaya does disclose determining accessory products are compatible with a primary product from manual user input indicating compatibility (Vailaya: [0036]).
To that accord, Zimmerman does disclose the number of instances above a predetermined number; or the number of instances as a percentage of a total number of the plurality of other anchor product categories is above a predetermined percentage. Examiner notes that Applicant recites or in the claim. Zimmerman teaches a predetermined number of items within the similar categories in the list of recommended products (Zimmerman: [0020]; see also: [0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining of a number of instances of the products being in a category above a predetermined number to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to provide recommendations similar to the user’s preferences (Zimmerman: [0005]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bhosle (US 20160071187 A1), Borgmeyer (US 20170046692 A1), and Vailaya (US 20110302167 A1), in view of Bundy (US 9,202,246 B1).

Regarding Claim 16: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 1 above.
The combination does not explicitly teach a method comprising:
establishing an anchor-accessory relationship between the accessory product and the anchor product in response to the selecting of the accessory product to recommend for the anchor product; and
storing the anchor-accessory product relationship in a lookup table, wherein receiving the selection of the anchor product through the electronic user interface occurs after the anchor-accessory relationship is stored in the lookup table such that the determination of the accessory product is accomplished by locating the anchor-accessory relationship in the lookup table.
Notably, however, Vailaya does disclose storing the compatibility association of accessories in a database (Vailaya: [0039]).
To that accord, Bundy does teach a method comprising:
establishing an anchor-accessory relationship between the accessory product and the anchor product in response to the selecting of the accessory product to recommend for the anchor product; Bundy teaches using the item selected by the user to create or improve item relationship data of the pair of items (Bundy: col. 7, ln. 1-16).
storing the anchor-accessory product relationship in a lookup table, wherein receiving the selection of the anchor product through the electronic user interface occurs after the anchor-accessory relationship is stored in the lookup table such that the determination of the accessory product is accomplished by locating the anchor-accessory relationship in the lookup table. Bundy discloses storing the relationship data in a relationship data store (Bundy: col. 7, ln.1-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the establishing a relationship in response to the selection and storing it in a table to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the 


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Bhosle (US 20160071187 A1), Borgmeyer (US 20170046692 A1), and Vailaya (US 20110302167 A1), in view of Jadhav (US 20180165740 A1).

Regarding Claim 24: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 23 above.
Bhosle in view of Borgmeyer does not explicitly teach a method comprising:
identifying a first attribute of the anchor product and a first attribute of the accessory product based on product description text of the anchor product and the accessory product;
determining a compatibility rule for the anchor product and the accessory product; and
determining that the first attribute of the anchor product and the first attribute of the accessory product satisfy the compatibility rule.
Notably, however, Bhosle does disclose mapping items to common items by their attributes (Bhosle: [0079]).
To that accord, Vailaya does teach identifying a first attribute of the anchor product and a first attribute of the accessory product based on product description text of the anchor product and the accessory product; Vailaya teaches analyzing the text of the descriptions of the primary and accessory products to determine compatibility (Vailaya: [0036-0038]; see also: [0029-0030]; 70253]; [0268-0273]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the identifying attributes of the accessory and anchor product from the product description to the invention of Bhosle. One of ordinary skill in the art would have been motivated to do so in order to generate organized structure for accessory data from minimal descriptions for users (Vailaya: [0027]).

a method comprising:
determining a compatibility rule for the anchor product and the accessory product; and
determining that the first attribute of the anchor product and the first attribute of the accessory product satisfy the compatibility rule.
However, Jadhav does teach a method comprising:
determining a compatibility rule for the anchor product and the accessory product; Jadhav teaches a scoring system for the attribute values so that when they are above a threshold score compared to a seed item, they are added to an internal catalog to associate new product offers with known products (Jadhav: [0074-0076]; see also: [0006]).
determining that the first attribute of the anchor product and the first attribute of the accessory product satisfy the compatibility rule. Jadhav teaches where the attribute value is scored compared to a seed item and compared to a threshold score to add the item to an internal catalog for association (Jadhav: [0075-0076]; see also: [0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the compatibility rule and determination of satisfying the rule to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to identify items that have propensity to the seed item (Jadhav: [0006]).

Regarding Claim 25: The combination of Bhosle, Borgmeyer, and Vailaya, in view of Jadhav discloses the limitations of claim 24 above.
The combination does not explicitly teach wherein the compatibility rule comprises a logic parameter comprising at least one rule that the first attribute must be:
lower than,
lower than or equal to,
equal to,
equal to or larger than, or
larger than the second attribute.
wherein the compatibility rule comprises a logic parameter comprising at least one rule that the first attribute must be:
lower than,
lower than or equal to,
equal to,
equal to or larger than, or
larger than the second attribute.
Examiner notes that Applicant recites or in the claim. Jadhav teaches scoring the attribute compared to the seed item, and comparing it to see if it is larger than a threshold value (Jadhav: [0074-0075]; see also: [0006]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the compatibility rule with a logic parameter to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to identify items that have propensity to the seed item by their attributes (Jadhav: [0006]).

Regarding Claim 26: The combination of Bhosle, Borgmeyer, and Vailaya discloses the limitations of claim 17 above.
The combination does not explicitly teach wherein the first text associated with the anchor product is a product name of the anchor product and the respective second text associated with the plurality of potential accessory products is product names of the plurality of potential accessory products, and further wherein selecting the accessory product to recommend for the anchor product comprises determining that at least one word in the product name of the anchor product matches a product name of one of the plurality of potential accessory products. Notably, however, Vailaya does disclose extracting text from descriptions of the primary product and accessory products to make an association between the two products (Vailaya: [0036-0038]).
To that accord, Jadhav does teach wherein the first text associated with the anchor product is a product name of the anchor product and the respective second text associated with the plurality of potential accessory products is product names of the plurality of potential accessory products, and further wherein selecting the accessory product to recommend for the anchor product comprises determining that at least one word in the product name of the anchor product matches a product name of one of the plurality of potential accessory products. Jadhav teaches analyzing the titles of the candidate offers and the seed item for similarities and identifying matching products (Jadhav: [0063]; see also: [0036]; [0045]; [0059]; [0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the text being the names of the anchor and accessory products and selecting the accessory product based on matching words to the invention of the combination of Bhosle, Borgmeyer, and Vailaya. One of ordinary skill in the art would have been motivated to do so in order to determine attributes and distinguish the product from other similar products (Jadhav: [0063]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625